Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 12/11/2017. Claims 1, 9 and 15 are independent claims.
Claims 1-5 and 7-20 are allowed. 
 Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.
The following is an examiner's statement of reasons for allowance: Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant's invention.
The cited references include Lee and Richey.
Lee discloses a commit protocol provides for the atomic commit or rollback of a transaction that includes an operation that modifies a metadata entity of the database system and one or more other operations that modify metadata entities or data records of the database system. Database transactions typically include operations that read, create, or modify data in the database. These operations can be data manipulation language (DML) statements, such as DML statements in the structured query language (SQL). A global {also called a distributed transaction) enlists more than one resource in the transaction. Computer-executable instructions for program modules may be executed within a local or distributed/global computing system. A distributed database environment, committing a database transaction that includes an operation to modify or delete a metadata entity of the database system. Validation is a method for checking the accuracy and quality of the data/transaction. A read statement is trying to check the visibility of a record version which was created by a write transaction committed at the same time as the read attempt. A write transaction typically acquires an exclusive lock of its updated record to ensure a serializable schedule of concurrent write operations. The version timestamp is derived from a global synchronization token, such as a transaction commit timestamp, maintained by a central transaction manager, (see Lee: Para. 0046-0072, 0109-0112, 0114-0117 and 0130-0155).
Richey discloses concurrency control between multiple data transactions involving the same data includes comparing the version identifications which uniquely identify versions of the data during a read request and during a write request of a data transaction. As a result, the other users must wait for the lock to be released before reading the data item with the intent to update, which impacts the concurrency and scalability of the system. In some cases, the scope of the lock applies to the entire database, an entire table within the database or several rows within a table rather than just the single row containing the data item being read or updated. As a result, the scope of the lock prevents multiple simultaneous users from reading or updating data items within different rows and/or tables. Further, within balanced tree data structures, queries, such as SQL queries, are unable to start the scan at a precise location. The concurrency control further provides options between optimistic concurrency control and pessimistic concurrency control while accounting for relative updates and inter-table dependencies. Optimistic concurrency control allows a user to read, update and delete a data item without preventing other users from doing the same. pessimistic concurrency control does not block other uses for read operations. pessimistic concurrency control management at the statement level, where optimistic concurrency control is globally enabled (or enabled at the table level), but a particular application requires a pessimistic lock, (see Richey: Para. 0018-0042, 0044-0075 and 0078-0084).
The prior art does not disclose or fairly suggest: “wherein the first table contains local database objects of the first computing device, and the first computing device further stores a copy of a global catalog of global database objects stored in a global storage; after locking only the first table, processing the transaction in the request to change the structure of the first table to generate a writeset, wherein the writeset includes a set of data representing a new version of the first table; after generating the writeset representing the new version of the first table, locking the global catalog in the global storage to prevent changes to the global database objects in the global catalog storage; validating the writeset based on the global catalog.” For this reason, claim 1 is allowed. Claim(s) 2-5 & 7-8 depend on an allowed independent claim 1.
The prior art does not disclose or fairly suggest: “wherein the first table contains local database objects of the processing node, and the processing node further stores a copy of a global catalog of global database objects stored in a global storage; after locking only the first table, process the request to modify the first table and generate writeset data representing a new version of the first table; after generating the writeset data representing the new version of the first table, lock the global catalog in the global storage to prevent changes to the global database objects in the global storage; validate the writeset data based on the global catalog.” For this reason, claim 9 is allowed. Claim(s) 10-14 depend on an allowed independent claim 9.
The prior art does not disclose or fairly suggest: “a local storage storing a first table containing local database objects and a copy of a global catalog of global database objects stored in a global storage; after locking only the first table, process the transaction in the request to change the strncture of the first table to generate a writeset, vvherein the writeset includes a set of data representing a new version of the first table; after generating the writeset representing the new version of the first table, lock the global catalog in the global storage to prevent changes to the global database objects in the global storage; validate the writeset based on the global catalog.” For this reason, claim 15 is allowed. Claim(s) 16-20 depend on an allowed independent claim 15. 
Therefore, the examiner asserts that in light of the above and in consideration of all of the evidence at hand, the claims are allowable as the evidence presented does not disclose the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164           

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164